 Case: 1:17-cv-00535-DRC-KLL Doc #: 9 Filed: 02/18/21 Page: 1 of 5 PAGEID #: 331




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

 CARLEAN DATES

            Plaintiff/Appellant,
                                              Case No. 1:17-cv-535
       v.                                     JUDGE DOUGLAS R. COLE
                                              Magistrate Judge Litkovitz
 HSBC BANK USA, N.A. et al.,

            Defendants/Appellees.

                                      ORDER

      This cause comes before the Court on the Objection of Plaintiff Carlean Dates

(“Dates”) (Doc. 8) to the Magistrate Judge’s July 2, 2020 Report and Recommendation

(“R&R”) (Doc. 7). That R&R, in turn, is reviewing an appeal from two bankruptcy

court orders entered on July 26, 2017 (the “Bankruptcy Orders”) in adversary

proceeding No. 1:16-ap-1052 in Bankruptcy Case No. 1:16-bk-12410. In the first of

the Bankruptcy Orders, the bankruptcy court denied reconsideration of its order

granting judgment on the pleadings to one defendant in the adversary proceeding—

the Law Offices of John D. Clunk Co. LPA (“Clunk Co.”). In the second, the

bankruptcy court denied a motion to reconsider its order dismissing another

defendant—Manley Deas Kochalski LLC (“MDK”)—for Dates’ failure to serve the

Amended Complaint on that party. In the R&R, the Magistrate Judge recommends

that, as Dates has failed to pay the filing fee, the Court should essentially treat her

appeal as an in forma pauperis filing, and dismiss the appeal of the bankruptcy orders

as frivolous under 28 U.S.C. § 1915(e)(2). As explained below, this Court agrees.
 Case: 1:17-cv-00535-DRC-KLL Doc #: 9 Filed: 02/18/21 Page: 2 of 5 PAGEID #: 332




      The instant case is related to Case Nos. 1:19-cv-445 and 1:19-cv-446. They are

all part of a web of bankruptcy proceedings that Dates initiated in an effort to prevent

foreclosure on her house. The two case numbers referenced above relate to an

adversary proceeding in bankruptcy case 1:18-bk-14602, while the current matter

involves an adversary proceeding in bankruptcy case 1:16-bk-12410, but that is

largely a distinction without a difference. The cast of characters and the role each

played was largely the same in each of the four bankruptcy cases that Dates filed

seriatim. And the end result in each also arose from the same principle—a party

cannot use bankruptcy proceedings to mount a collateral attack on a state foreclosure

judgment.

      Given the overlap among the various related cases, and in the interests of

brevity, the Court incorporates the discussion of: (1) the underlying background of

the matter; and (2) the standard that this Court uses to review the R&R, as set forth

in this Court’s Order of December 10, 2020, in Case No. 1:19-cv-445, which applies

equally, at least as a general matter, to the instant case. Indeed, lest there be any

confusion about the extent of the overlap, the Court notes that Dates’ “objection” to

the R&R at issue here is word-for-word identical to the “objections” that Dates filed

in those other two cases (i.e., 1:19-cv-445 and 1:19-cv-446).

      The Court puts “objections” in quotes here for the same reasons the Court did

so in its decisions on those two matters—Dates’ filing barely qualifies as an objection,

even under the liberal standards that apply to pro se proceedings. The title of the

filing provides some flavor in that regard:



                                           2
 Case: 1:17-cv-00535-DRC-KLL Doc #: 9 Filed: 02/18/21 Page: 3 of 5 PAGEID #: 333




       Affirm    Response     Objection    To   Magistrate’s    Report    and
       Recommendations; Conflict of Variance of Law; Withdrawal of signature
       from General deposit and Redeposit signature under special deposit,
       Notice to bring forth contract and consent to Rules of Civil Procedure,
       Notice of Request for Documents, Proof of Claim, Letter of Rogatory,
       Notice to Show Cause Of Authority to File Pleading(s) or Documents for
       HSBC Bank USA NA as Trustee for the Certificate Holder of ACE
       Securities Corp. Home Equity Loan Trust, Series 2006-FM2 Asset-Back
       Pass-Through Certificate and Select Portfolio Servicing Inc

(Doc. 8).

       Entirely missing from the title, or from the body of Dates’ objections, is any

reference to 28 U.S.C. § 1915(e)(2), the statute upon which the R&R relied in rejecting

Dates’ appeal as frivolous. In her challenge to the R&R, Dates does not address

whether the Magistrate Judge was correct to assess her filing in this case (as to which

she has not paid a filing fee) under the in forma pauperis standard. Dates likewise

does not discuss the standard for frivolousness under that statute. Nor does Dates

make any attempt to show why her appeal of the bankruptcy court orders denying

her motions for reconsideration here qualify as non-frivolous under that (non-

discussed) standard. In fact, she mounts no specific objection to anything in the R&R

at issue in this case. At most, her “objection” here relates only to the other R&Rs—

those in 1:19-cv-445 and 1:19-cv-446, for which she used the identical “objection.”

       This Court rejected her “objections” in those two other cases for the reasons

discussed in the Court’s Orders in those matters. But the “objection” fails here for an

even more straightforward reason. Federal Rule of Civil Procedure 72 requires

objections to be “specific,” and only obligates the District Court to conduct a de novo

review of the “part of the magistrate judge’s disposition that has been properly

objected to.” See Fed. R. Civ. P. 72(b)(2)–(3). An objection which is not “clear enough
                                          3
 Case: 1:17-cv-00535-DRC-KLL Doc #: 9 Filed: 02/18/21 Page: 4 of 5 PAGEID #: 334




to enable the district court to discern those issues that are dispositive and

contentious,” is insufficient to trigger the need for an exhaustive de novo review of

the magistrate’s report. Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995).

      That well-settled standard precludes relief for Dates on her “objection” here.

She has neither identified what portion of the R&R here she believes is objectionable,

nor, as noted above, mounted any substantive argument attempting to counter the

Magistrate Judge’s finding that her appeals were frivolous. Absent any specific

challenge in her objection here, the Court declines to undertake a de novo review of

the R&R.

      That being said, having reviewed the R&R, the Court observes that no errors

are immediately apparent. For the reasons this Court set forth in its December 10,

2020 Order in Case No. 1:19-cv-445, the Court agrees that Dates’ claim against Clunk

Co. here (which is the same claim Dates asserted against Clunk Co. in the bankruptcy

proceeding at issue there) is legally defective on res judicata grounds. The bankruptcy

court thus did not err in denying Dates’ request for reconsideration of the order

imposing that result in this bankruptcy proceeding, and the R&R did not err in

finding her appeal of that ruling was frivolous.

      As for MDK, the R&R correctly found that Dates did not give the bankruptcy

court any good reason to reevaluate its order. In her motion for reconsideration of the

bankruptcy court order dismissing her claim for lack of service, Dates argued that

she had served MDK, but did not provide any evidence to support that assertion. (See

Doc. 81, Case 1:16-ap-1052). As Dates failed to provide support for her arguments as



                                           4
 Case: 1:17-cv-00535-DRC-KLL Doc #: 9 Filed: 02/18/21 Page: 5 of 5 PAGEID #: 335




to why the bankruptcy court’s order was in error, the bankruptcy court correctly

denied the motion for reconsideration, and the R&R correctly affirmed that denial.

                                 CONCLUSION

      For the reasons set forth above, the Court OVERRULES Dates’ Objection

(Doc. 8), and ADOPTS the R&R (Doc. 7). The Court further ORDERS the Clerk to

TERMINATE this case on the Court’s docket.

      SO ORDERED.

February 18, 2021
DATE                                         DOUGLAS R. COLE
                                             UNITED STATES DISTRICT JUDGE




                                         5
